Certified State Law Question, No. 1:97CV1283. On preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will.answer the following question found at page 10 of the Certification Order of the United States District Court for the Northern District of Ohio, Eastern Division, filed June 5, 1997:
“Whether market share exists in Ohio as a viable theory of liability in a DES products liability action.”
Moyer, C.J., and Lundberg Stratton, J., dissent.
*1487On motion for admission pro hac vice of Sheila AnnMarie Moeller and on motion for admission pro hoc.vice of A. Edward Grashof. Motions granted.